DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed August 11, 2022 has been entered. Claims 1-5 remain pending in the application.

Response to Arguments
Applicant’s arguments with respect to claims 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: data collection system and data storage system in claims 1 and 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Specifically, applicant’s specification recites implementation of pipeline functionality through computers at ¶¶0016, 0019, 0021, 0025-0027 and 0030-0034. Accordingly, the systems claimed are being interpreted as being implemented on hardware computers executing software instructions.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US Pre-Grant Publication 2008/0059398 to Tsutsui in view of US Pare-Grant Publication 2019/0220409 to Guthrie.

With regard to independent claim 1, 
	Tsutsui teaches a data linkage system, comprising: 
	a data collection system that collects at least either one of structured data and unstructured data held by an information system as a file (Tsutsui: ¶0067 – format data, i.e. structured data, is acquired by the data transfer system, i.e. “data collection system”. See ¶0063 discussion of audio stream collection, which refers to unstructured data, in that the stream itself is a large “unstructured” dataset being processed by the system over time. Examiner notes the alternative limitation being recited here.), and 
	a data storage system that stores the data held by a plurality of the information systems and collected by the data collection system, wherein 
	the data storage system includes a data conversion system that converts the data collected by the data collection system (Tsutsui: fig. 1 PC 10, i.e. “data storage system” includes format converter, i.e. “data conversion system”, as well as storage 12), and 
	the data collection system divides the data of the same transaction into specific units of processing and instructs a start of parallel processing by the data conversion system. (Tsutsui: claim 9 – data transfer system, i.e. “data collection system”, performs parallel processing. ¶0067 – conversions performed in parallel with data acquired, i.e. collected, by the system.)
	Tsutsui does not fully and explicitly teach to provide a processing ID to a specific unit, and
	the data conversion system manages the parallel processing of the specific units based on the processing ID such that failed parallel processing is re-executed on the specific unit stored in the data storage system, which is indicated by the processing ID of the specific unit subject to the failed parallel processing.
	Guthrie teaches a system to provide a processing ID to a specific unit (Guthrie: ¶0027 – node ID logic used to identify nodes. See ¶0064 – writes and updates performed.), and
	a data conversion system manages parallel processing of the specific units based on a processing ID such that failed parallel processing is re-executed on the specific unit stored in a data storage system, which is indicated by the processing ID of the specific unit subject to the failed parallel processing. (Guthrie: ¶0065 – “…request preferably includes information indicating the sharing state of the cache line (which can simply be the cache state that was associated with the target cache line in L2 directory 238 immediately previous to issuance of the castout request), as well as the node ID of the initiating L2 cache 230. The initiating L2 cache 230 then determines at block 704 whether or not the request failed, for example, whether the request received a Retry combined response, as described below with reference to block 1008 of FIG. 10 or block 1112 of FIG. 11….”
    PNG
    media_image1.png
    936
    936
    media_image1.png
    Greyscale

See also ¶0024 – simultaneous multithreading allows for independent execution of hardware threads. Examiner further notes that fig. 7, which is referenced in the above excerpt makes clear that failure causes retransmission according to node ID.”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the node ID based failure retransmission of Guthrie into the data conversion system of Tsutsui by programming the instructions of Tsutsui (Tsutsui: ¶0043) to perform node ID based failure retransmission, as taught by Guthrie. Both systems are directed to parallel processing and system efficiency (Tsutsui: ¶0066; Guthrie: ¶0024). An advantage obtained through performing node ID based failure retransmission would have been desirable to implement in the data conversion system of Tsutsui. In particular, the motivation to combine the Tsutsui and Guthrie references would have been better data handling and coherency management. (Guthrie: ¶0039)

	Claim 5 is similar in scope to claim 1 and is rejected under a similar rationale.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsui in view of Guthrie, in further view of US Patent No. 9,852,139 to Chepa.




With regard to dependent claim 2, which depends upon independent claim 1,
	Tsutsui and Guthrie teach the data linkage system according to claim 1.
	Tsutsui and Guthrie do not fully and explicitly teach wherein the data collection system instructs parallel processing by the data conversion system when a number of the files passed to a subsequent processing per specific unit time exceeds a specific number.  
	Chepa teaches a system wherein a data collection system instructs parallel processing by a data conversion system when a number of files passed to a subsequent processing per specific unit time exceeds a specific number. (Chepa: col. 7, ll. 41-48 – number of files above a threshold causes partitioning, i.e. “parallel processing”. See above citations directed to conversion.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the file number parallel processing threshold of Chepa into the data conversion system of Tsutsui by programming the instructions of Tsutsui (Tsutsui: ¶0043) to perform parallel processing based upon a specific file number threshold being exceeded, as taught by Chepa. Both systems are directed to parallel processing and system efficiency (Tsutsui: ¶0066; Chepa: col. 2, ll. 1-10). An advantage obtained through performing parallel processing based upon a specific file number threshold being exceeded would have been desirable to implement in the data conversion system of Tsutsui. In particular, the motivation to combine the Tsutsui and Chepa references would have been to perform partitioning adaptively and when advantageous with regard to specific system conditions. (Chepa: col. 2, ll. 1-10)
With regard to dependent claim 3, which depends upon independent claim 1,
	Tsutsui and Guthrie teach the data linkage system according to claim 1.
	Tsutsui and Guthrie do not fully and explicitly teach wherein the data collection system instructs scale-out of the data conversion system when a number of the files passed to a subsequent processing per specific unit time exceeds a specific number.  
	Chepa teaches a system wherein data collection system instructs scale-out of a data conversion system when a number of the files passed to a subsequent processing per specific unit time exceeds a specific number. (Chepa: col. 7, ll. 41-48 – number of files above a threshold causes partitioning, i.e. “parallel processing”. See above citations directed to conversion.)
	Examiner notes that the statement of motivation to combine set forth in support of the rejection grounds of dependent claim 2 are likewise applicable to the instant claim.

With regard to dependent claim 4, which depends upon independent claim 1,
	Tsutsui and Guthrie teach the data linkage system according to claim 1.
	Tsutsui and Guthrie do not fully and explicitly teach wherein the specific processing unit is a specific number of the files.
	Chepa teaches a system wherein a specific processing unit is a specific number of files. (Chepa: col. 7, ll. 41-48 – number of files above a threshold causes partitioning, i.e. “parallel processing”. See above citations directed to conversion.)
	Examiner notes that the statement of motivation to combine set forth in support of the rejection grounds of dependent claim 2 are likewise applicable to the instant claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAL L BOGACKI whose telephone number is (571)270-5125. The examiner can normally be reached Monday - Thursday 9:30am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES K TRUJILLO can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAL BOGACKI
Examiner
Art Unit 2157



/M.L.B./Examiner, Art Unit 2157      

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157